Citation Nr: 1436503	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from April 9, 1978 to May 4, 1978.  

These matters come before the Board of Veterans' Appeals (Board) from January 2010 (knee) and May 2011 (PTSD) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  (The RO, in a January 2010 rating decision, denied the Veteran's claim to reopen a final denial of entitlement to service connection for right knee Osgood-Schlatter's disease.  Within a year of the rating decision, the RO received additional evidence, and thus the Board considers that the January 2010 rating decision is on appeal).  

In an April 2014 decision, the Board reopened the Veteran's claim for service connection for right knee Osgood-Schlatter's disease.  The Board remanded the issue for additional development, and noted that it should be readjudicated as entitlement to service connection for a right knee disability.  The Board also remanded the issue of entitlement to service connection for PTSD for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for PTSD is now before the Board for final appellate consideration.  

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The evidence does not show that the Veteran engaged in combat or experienced a stressor during active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an August 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, VA medical records, records from the Social Security Administration (SSA), the transcript of a June 2012 Decision Review Officer hearing, and the transcript of a March 2013 hearing before the undersigned Veterans Law Judge.  The development requested by the Board's April 2014 remand has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran failed to respond to an August 2010 VA request for stressor information.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, a stressor has not been established.  Thus, there is no evidence of a relevant in-service event, injury, or disease or an indication that the claimed disability may be related to service.  See McLendon, supra.  Accordingly, McLendon element (2) is not met and therefore a VA examination is not required in order to decide this claim.  Id; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that during active duty he aggravated preexisting PTSD.  The Veteran asserts that he was exposed to several traumatic events (including sexual and verbal trauma) during childhood and likely had PTSD upon entering service that was aggravated by the environment of basic training.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013).  Although service connection may be established based on other in-service stressors, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1). 

Where VA determines that the Veteran did not engage in combat, his lay testimony, by itself, would not be sufficient to establish the alleged stressor.  Instead, the record must contain service records or other independent credible evidence to corroborate his testimony as to the alleged stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records that are available must support and not contradict his lay testimony concerning the non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In this regard, VA "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  However, these amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  Thus, they are not relevant to the Veteran's claim.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In light of the fact that the Veteran asserts that his active duty aggravated preexisting PTSD, the Board observes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

In this case, the presumption of soundness applies because there are no references to PTSD or any associated symptoms at the time of the Veteran's service entrance examination or at any other time during his less than one month of active duty.  While some of the Veteran's post service treatment records mention a diagnosis of PTSD as related to childhood abuse issues, the Board finds that there is insufficient evidence establishing that PTSD clearly and unmistakably existed prior to service.  Therefore, the presumption may not be rebutted, and the Board's analysis must turn to the issue of whether the Veteran's claimed PTSD was incurred during the Veteran's active service.  See Wagner, 370 F.3d at 1094-1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); VAOPGCPREC 3-03. 

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  In so finding, the Board observes that there is no evidence that the Veteran was in combat or that he experienced a stressful event during service.

As was noted above, the presumption of soundness has not been rebutted by clear and mistakable evidence in this case, and therefore the Veteran's claim is construed as one of service incurrence rather than aggravation.  In this regard, the Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to PTSD.  See 38 C.F.R. § 3.303(d).  The Veteran's service personnel and treatment records do not reflect any stressors. 

The Veteran does not contend that he experienced a stressor during combat.  When a claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau, supra; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The record must contain corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

There is no evidence in the case before the Board to confirm any active duty stressor.  Again, VA requested that the Veteran provide evidence with which to verify a stressor, but the Veteran did not respond.  

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1992); Swann, supra.  The question of whether a specific event reported by a veteran as a stressor actually occurred is a question of fact for the Board to decide, involving, as it does, factors as much historical as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In the absence of a showing of combat with the enemy or evidence of a verifiable stressor, the Board concludes that the Veteran has failed to satisfy the criteria for service connection for PTSD.  Service connection for PTSD cannot be granted without verification of a stressor.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and service connection for PTSD must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied. 





REMAND

The claim for service connection for a right knee disability requires additional development.  

The Board's April 2014 remand requested that the AOJ obtain a supplemental opinion addressing whether the Veteran's preexisting Osgood-Schlatter's disease was chronically and permanently aggravated beyond its natural progression due to service or if the in service complaints were a temporary flare up; whether the Veteran has a current disability of Osgood-Schlatter's disease of the right knee (if so, the examiner should cite to the specific radiology records if any which confirm the diagnosis); and whether the Veteran has degenerative joint disease of the right knee based on recurrent x-ray, and if so whether it is as likely as not causally related to his April 1978 diagnosis of Osgood-Schlatter's disease and/or patellar tendonitis.  

The rationale was to consider that the Veteran was diagnosed with Osgood-Schlatter's disease five days after entrance into service; and the December 2009 Southeast X Ray, Inc., which reflects no evidence for fracture or other significant bone joint, or soft tissue abnormality of the right knee.  

The Veteran was accordingly provided a VA examination in June 2014.  The Board finds that the corresponding June 2014 VA examination report is simply unresponsive to the Board's April 2014 questions.  The report simply answers the first three questions with "LESS LIKELY AS NOT".  The rationale fails to adequately explain the examiner's opinion, and fails to consider that the Veteran was diagnosed with Osgood-Schlatter's disease five days after entrance into service or that the December 2009 x-ray reflects no evidence for fracture or other significant bone joint, or soft tissue abnormality of the right knee.  The rationale also discusses the relationship between the Veteran's right knee and degenerative disc disease of the spine, even though the Board's remand did not address this topic.  This fact is an additional indication that the June 2014 examiner was unclear as to the purpose of the examination.  

In light of the foregoing, the Board finds that the June 2014 VA examination report is inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the Board's April 2014 remand stated that after the requested development was completed, the AOJ should readjudicate the claim as entitlement to a right knee disability.  See April 2014 remand at pp. 10, 12 and 13.  However, a June 2014 supplemental statement of the case (SSOC) readjudicated the issue of entitlement to service connection for right knee Osgood-Schlatter's disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from a VA examiner other than the June 2014 examiner.  The clinician should discuss the following: a) whether the Veteran's preexisting Osgood-Schlatter's disease was chronically and permanently aggravated beyond its natural progression due to service, or if the in service complaints were a temporary flare up; b) whether the Veteran has a current disability of Osgood-Schlatter's disease of the right knee (if so, the examiner should cite to the specific radiology records if any which confirm the diagnosis); and c) whether the Veteran has degenerative joint disease of the right knee based on x-ray, and if so whether it is as likely as not causally related to his April 1978 diagnosis of Osgood-Schlatter's disease and/or patellar tendonitis.

An adequate rationale must be provided and must include consideration of the following: a) the Veteran was diagnosed with Osgood-Schlatter's disease five days after entrance into service; and b) the December 2009 Southeast X Ray, Inc., which reflects no evidence for fracture or other significant bone joint, or soft tissue abnormality of the right knee.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


